 

Fosbecw Distiorck of LNSCARSI YY, |

 

 

 

19-C-164"
“Hones Nae (Plaine O Cose WO.
“4S —_ LON\A Ck amos $7
ote of ioiacansic (de Candaat (: SS

 

 

   

Seema

 

_—_ USC Y2. Civil Zack Claro R95

 

 

 

On 1-23 -Po\& the

f»\| al lovoiwa Cnacaes.

 

 

__velaicle. Open Lace

 

 

 

 

eg OR,
Disovdaily Coduck | : = “a
Disacdecl’ lu Caraduct | =
BOSS es £} RACY, — Convicker 0 OV Pele
2-U-2O\W

 

 

_ Boros Dug process (aus was Wialat aa)
3-1-2O\7__ Armended

 

Cammaink was Lied

 

 

| 4A oN cement
On 7-\§8-20\0 the NN ainkie?

 

Was awa Cory

works \oxpaver |
Erin Predbers District Allomen Vey lLatsen Zin udge

OY V-BWA- ANA dn
_Reschedved Ae

QO

ves |

\ngecina
_ NeVder Corckes .

00, J
Wad) See liminary

 

 

“bn 2+ 2%: Ane. Dowie — Nod a Shokus -
Resched led lox

conMerce
Atforrey Wort oblesrt . |
On. 3-1 -2oOl\A tne Woinkiet \w \

x : ct
Veetceduled ON Aik bens WOK Weis

 

 

 
 

 

S-®\-2oel\ The =p\ minke ¢ hod oa Staks ceo neence
& vamos
3 “2H - eo \4. aAxs Darcie lod ao Dp ca\\ Awan Peay rk
RD eScl\red, \ ed Dy \elwn \ Womnd 9) , :
YoN-1% The Woiw@t hoo) a Status confence
Reselnedhed Loy Helvnr Named
HUSH “the! ploik:CC \no) om %¢ g\umivarce eating
Rescnedued Sy “The stoke. _ |

 

 

 

5-U-\A | wks Wag) OR Xe elinlaaty Wee. Cig
: sae
ond wes bead aver far {rial
‘ahi : ee to

An, All__these pekes. The Plaintf© neuer gave consent to weve.
“re Umar ear NG + vs Vv _

There 7 XS 7 po Zouskicé ac liloerty tw -+the
it ith OBS | ‘2 idlated), 920.07 ts)

Armstrong V. State of Wiseoss. Nn. Please investigate |
this matler the Plait, ££ freedom 15 at stake WA that he

IS imoacense@» .
eeliel

“Vre  Bloinkie@ is Askice Loc olismigsal cul
Rohe €&

   

 

 

 

 

 

 

 

 

 

Case 2:19-cv-01644-WED Filed 11/08/19 Page 2 of 2 Document 1

 

 
